Citation Nr: 1215663	
Decision Date: 05/01/12    Archive Date: 05/10/12

DOCKET NO.  05-25 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an increased rating for residuals of compression fractures of the L1 and L2 vertebrae, currently rated as 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Crohe, Counsel



INTRODUCTION

The Veteran had military service during the Vietnam era.  
 
This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO denied a rating in excess of 50 percent for residuals of an L-1 compression fracture. 

In a December 2007 decision, the Board denied a rating in excess of 50 percent for residuals of a compression fracture of the lumbar spine.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court). Counsel for VA's Secretary and the Veteran's counsel (the parties) filed a Joint Motion for Remand with the Court, which was granted by a March 2009 Order.  Pursuant to the Joint Motion, the Court vacated the Board's decision and remanded the matter to the Board for further proceedings consistent with the Joint Motion.  In August 2009, the Board remanded the matter to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development. 

In June 2011, the Board again denied an increased rating for the service-connected lumbar spine disability.  The Veterans Law Judge who issued the June 2011 decision is now retired and longer employed by the Board.  

The Veteran appealed the Board decision (to the extent that an increased rating for a lumbar spine disability was not granted) to the Court.  Pursuant to a Joint Motion for Partial Vacatur and Remand, a February 2012 Order of the Court vacated the portion of the Board's decision that denied entitlement to a disability rating in excess of 50 percent for the  service-connected lumbar spine disability and remanded the claim for readjudication in accordance with the directives of the joint motion.  The case is now returned to the Board.

In June 2011, the Board also remanded the claims for entitlement to a separate compensable rating for bladder impairment and entitlement to a TDIU.  These issues are still being developed by the AMC, and are not currently before the Board.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.  (The claim for service connection for bilateral hearing loss is the subject of a separate Board decision).  


REMAND

The Veteran has reported service in the United States Marines from March to May 1966 and in the United States Army Reserves from January to September 1966.  

In October 1998, the National Personnel Records Center (NPRC) confirmed that the Veteran had unspecified service in the United States Marine Corps Reserves from April 1 to May 23, 1966.  It specified that this was not active duty, but added that an abstract of service was not on file.  During this service the Veteran sustained the back injury for which service connection has been established.  Private treatment records document treatment for the accident in April 1966.  

In October 1998, NPRC also forwarded service treatment records consisting of a report of medical history and examination for enlistment completed in March 1966, and a statement dated in May 1966 showing that the Veteran was being discharged.

There is no indication that confirmation was requested for the service from January to September 1967; or that service treatment records were requested for this period.  

VA is required to obtain service treatment records in an increased rating claim, because by regulation VA is required to consider the entire history of the disability.  Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A basis for the most recent Joint Motion was that the Board had substituted its judgment for that of medical experts in discussing what portion of the Veteran's neurologic impairment was attributable to the service connected back disability as opposed to non-service connected conditions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991).  A neurologic examination is needed to determine the neurologic impairment from the service connected back disability.

Accordingly, the case must be REMANDED for the following:

1.  Take the necessary steps to confirm the dates and types of the Veteran's military service, including the periods from April to May 1966 and January to September 1967.

2.  Take the necessary steps to obtain service treatment records for all periods of the Veteran's service.  

Efforts to obtain these records must continue until they are obtained or it is reasonably certain that they do not exist or that further efforts would be futile.  The courts have held that a single request for records is insufficient.

If service treatment records are not available, search alternate sources for these records.

All efforts to obtain service treatment records and search alternate sources should be documented in the claims folder.

3.  Afford the Veteran a VA neurologic examination.  The examiner should review the claims folder and note such review in the examination report.

The examiner should note all current neurologic impairment related to the back disability, including the nerves involved and an opinion as to the severity of the impairment.

The examiner should also provide an opinion as to whether any additional neurologic impairment associated with the back disability has been demonstrated at any time since October 30, 2002.

The examiner should provide reasons for the opinions provided.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




